    Case 2:15-cr-00289-ILRL-DEK Document 600 Filed 11/20/18 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                      CRIMINAL ACTION

VERSUS                                        NUMBER:   15-289

ANDRE DOMINICK, ET AL                         SECTION: “B” (2)



                                  ORDER

     As   part   of    the   Court’s   responsibility    to   assess      CJA

appointments and conditions for appointed counsel,


     IT IS HEREBY ORDERED that defendants, Andre Dominick, Debra

Becnel and Lisa Vaccarella shall submit to the Court updated

financial affidavits no later than December 6, 2018.


     New Orleans, Louisiana this 20th day of November, 2018.




                             ______________________________________
                               SENIOR UNITED STATES DISTRICT JUDGE
